PRENDERGAST, J.
This case is a companion case of J. B. Franklin v. State, 134 S. W. 702, from Comanche county, decided by this court on February 15, 1911. A statement of that case, which is here referred to, is also a statement of this. The appellant here is the son of J. B. Franklin in the other case. The transactions were the same, and the testimony substantially the same in each case. The errors complained of in this case are the same as in the other. For the reasons given in the other case, this case is also reversed and remanded-.